EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Dr. Christopher Mark Atkinson, (Reg. No. 56,063) on November 19, 2021.
The application has been amended as follows: 
Claim 1, lines 8-9; “the water inlet is communicated with the plurality of shunt pipes,” was changed to: --the water inlet pipe is in fluid communication with each of  the plurality of shunt pipes,--
	Claim 1, line 23; “the water inlet pipe is communicated with each shunt pipe of the plurality of shunt pipes,” was deleted; and
	Claim 4, line 2; “meshes” was changed to --mesh--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a filtering device, including in combination, a water inlet pipe, a plurality of shunt pipes, a plurality of deflectors, a filter unit and a water collecting pipe, wherein the plurality of deflectors are evenly distributed in a plurality of layers in a vertical direction, each deflector of the plurality of deflectors comprises a shell and a top plate, and a left side and a right side of each deflector of the plurality of deflectors are symmetrically provided with the filter unit; a top of the shell is covered with the top plate, and the top plate is hinged with a depressed plate through a .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776